10

1]

12

13

14

15

16

17

18

19

20

Zi

22

pas

24

Case

v

 

Edward T. Weber, Esq., #194963

Kristi M. Wells, Esq. #276865

LAW OFFICES OF EDWARD T. WEBER
17151 Newhope Street, Suite 203

Fountain Valley, California 92708

Telephone: 657-235-8359

Facsimile: 714-459-7853

Email: ed@eweberlegal.com

Attorney for Objecting Secured Creditors

SASSAN RAISSI, A SOLE INDIVIDUAL, AS TO AN UNDIVIDED 600,000/1,429,000 INTEREST;
JERRY KIACHIAN, A MARRIED MAN AS HIS SOLE AND SEPARATE PROPERTY, AS TO AN
UNDIVIDED 629,500/1,429,000 INTEREST; MOHSEN KEYASHIAN, A MARRIED MAN AS HIS
SOLE AND SEPARATE PROPERTY, AS TO AN UNDIVIDED 200,000/1,429,000 INTEREST

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

In Re Case No.: 20-50182

Pierce Contractors, Inc., Chapter 11

Debtor. STATUS REPORT BY CREDITOR

Date: June 3, 2021

Time: 10:00 am.

Place: 280 South First Street,
Courtroom 11

San Jose, CA

 

TO THE COURT, THE U.S. TRUSTEE, THE DEBTOR, AND DEBTOR’S COUNSEL:
SASSAN RAISSI, A SOLE INDIVIDUAL, AS TO AN UNDIVIDED

600,000/1,429,000 INTEREST; JERRY KIACHIAN, A MARRIED MAN AS HIS SOLE AND

SEPARATE PROPERTY, AS TO AN UNDIVIDED 629,500/1,429,000 INTEREST;

MOHSEN KEYASHIAN, A MARRIED MAN AS HIS SOLE AND SEPARATE PROPERTY,

]
f 20-50182 Doc#110 Filed: 06/02/21 Entered: 06/02/21 11:29:38 Page 1 of 2

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Cas¢

 

a

 

AS TO AN UNDIVIDED 200,000/1,429,000 INTEREST, Secured Creditors in this matter
hereby report to the Court the Status of this matter from said Creditors’ perspective as follows:
On May 11, 2021, the pending matters before the Court, including Relief From Stay,
Approval of Disclosure Statement and Plan were continued to June 3, 2021. Secured Creditors
attempted to discuss a possible resolution with the Debtor but to no avail. No agreement was
reached and at this time Secured Creditors are not interested in making any arrangements with
the Debtor. They stand on their objections and the issue outlined in their most recent objections
in this matter. Secured Creditors are requesting Relief From Stay based on no equity, and no
reasonable Plan in prospect, and request that the Court enter an Order on June 3, 2021.

Respectfully submitted,

LAW a ARD/T. WEBER
Dated: June 2, 2021 MAE ff V? Mi —

“Edward . Weber, E

Attorneys for Objecting Secured Creditors

SASSAN RAISSI, A SOLE INDIVIDUAL, AS TO AN
UNDIVIDED 600,000/1,429,000 INTEREST; JERRY
KIACHIAN, A MARRIED MAN AS HIS SOLE AND
SEPARATE PROPERTY, AS TO AN UNDIVIDED
629,500/1,429,000 INTEREST; MOHSEN
KEYASHIAN, A MARRIED MAN AS HIS SOLE
AND SEPARATE PROPERTY, AS TO AN
UNDIVIDED 200,000/1,429,000 INTEREST

2
20-50182 Doc#110 Filed: 06/02/21 Entered: 06/02/21 11:29:38 Page 2 of 2

 
